ICJ_151_TemplePreahVihear-Interpretation_KHM_THA_2011-07-18_ORD_01_NA_02_FR.txt.                                                                                                562




                                 Déclaration de M. le juge Koroma

                    [Traduction]

                       1. Dans son ordonnance en indication de mesures conservatoires en
                    l’espèce, la Cour établit une zone démilitarisée provisoire qui englobe une
                    partie de territoire relevant de la souveraineté incontestée du Cambodge,
                    ainsi qu’une autre relevant de la souveraineté incontestée de la Thaïlande.
                    La création de cette zone provisoire — est‑il précisé dans l’ordonnance —
                    ne préjuge en aucun cas l’issue de la requête soumise à la Cour. Elle n’a
                    aucune incidence sur les droits revendiqués par les deux Parties. L’ordon-
                    nance vise simplement à empêcher qu’aient lieu entre celles‑ci de nou-
                    veaux affrontements armés susceptibles de porter atteinte aux droits de
                    l’une ou de l’autre tandis que l’affaire demeure pendante devant la Cour.
                    J’y ai donc souscrit.
                       2. La Cour tient de l’article 41 de son Statut le pouvoir d’indiquer
                    quelles mesures « conservatoires du droit de chacun doivent être prises » à
                    titre provisoire. Selon moi, lorsqu’elle arrête la nature précise des mesures
                    conservatoires à indiquer dans une affaire donnée, la Cour doit tenir
                    compte de la situation factuelle, notamment de l’existence, de la nature et
                    de l’ampleur de tout conflit armé entre les Parties. Elle doit également
                    apprécier le risque d’une reprise des hostilités en cours d’instance, au
                    détriment des droits de l’une ou de l’autre. Lorsqu’elle était saisie d’autres
                    affaires semblables à celle‑ci, dans lesquelles le risque de reprise du conflit
                    armé entre les parties était élevé, la Cour a indiqué des mesures conserva-
                    toires similaires à celles qu’elle a prescrites en la présente instance afin de
                    préserver les droits des Etats en litige jusqu’au règlement de l’affaire au
                    fond (voir, par exemple, Frontière terrestre et maritime entre le Cameroun
                    et le Nigéria (Cameroun c. Nigéria), mesures conservatoires, ordonnance
                    du 15 mars 1996, C.I.J. Recueil 1996 (I), p. 24, par. 49).

                       3. Dans la présente affaire, les éléments de preuve soumis à la Cour ont
                    permis d’établir que des incidents armés répétés avaient eu lieu entre les
                    Parties dans la zone entourant le temple au cours des dernières années et
                    même des derniers mois. Il a également été fait état de bombardements à
                    l’artillerie lourde dans ce périmètre. Compte tenu de ces circonstances, la
                    Cour a décidé d’établir une zone démilitarisée provisoire suffisamment
                    étendue pour réduire au minimum le risque de nouveaux affrontements
                    armés — bombardements compris — dans la zone contestée tandis que
                    l’affaire demeure pendante devant elle.
                       4. Dans l’affaire de la Frontière terrestre et maritime entre le Cameroun
                    et le Nigéria (Cameroun c. Nigéria), j’avais voté en faveur de l’ordon-
                    nance rendue par la Cour pour réglementer la position des forces armées
                    des parties, étant bien entendu que celle-ci préserverait les droits respec-

                                                                                                29




6 CIJ1023.indb 55                                                                                     18/06/13 10:38

                                  demande en interprétation (décl. koroma)                 563

                    tifs des deux Etats sans préjuger la question soumise à la Cour (déclara-
                    tion de M. le juge Koroma, C.I.J. Recueil 1996 (I), p. 30). Selon moi, la
                    présente ordonnance de la Cour doit servir les mêmes fins ; cela étant, je
                    ne saurais trop insister sur le fait que la zone démilitarisée créée par la
                    Cour ne revêt qu’un caractère provisoire et qu’elle n’a aucune incidence
                    sur les droits revendiqués par chaque Partie. Cette ordonnance doit donc
                    être comprise comme visant à empêcher toute reprise du conflit armé
                    entre les deux Etats tout en préservant les droits souverains de chacun.

                                                               (Signé) Abdul G. Koroma.




                                                                                            30




6 CIJ1023.indb 57                                                                                 18/06/13 10:38

